Russell, C. J.,
dissenting. Conceding that the female is not corroborated, I dissent' altogether from the proposition that corroboration is required as a matter of law to authorize a conviction for rape where the alleged injured female is the sole witness. If a jury, after seeing and hearing a female witness who testifies that the accused had sexual intercourse with her forcibly and against her will, believes her, no corroboration is necessary. That is the *80rule of our law. The testimony of a single witness is generally sufficient to establish a fact. Penal Code (1910), § 1017. In that section the exceptions to the general rule are all stated; and unless a female who is outraged and by force and violence and without her consent robbed of chastity, which is the most priceless jewel of woman, can be said to be an accomplice, one witness is sufficient to establish the fact. It is a settled rule of general jurisprudence that in case of conflict of the decisions of the same court, the oldest shall control. The first utterance of this court upon the necessity for corroboration in eases of rape is contained in Camp v. State, 3 Ga. 417, in which the opinion was delivered by Judge Nisbet, a master of law, logic, and expression. After dealing with various considerations which may affect the credibility of the prosecutrix, he says: “The degree of evidence which in this ease ought to satisfy the jury of the defendant’s guilt depends upon the circumstances of each ease, and can not be reduced to specific rule. 3 Chitty Criminal Law, 572.” As a member .of the Court of Appeals it was my privilege to deliver the opinion of the court in Fields v. State, 2 Ga. App. 41 (58 S. E. 327). I have seen no reason to change my conviction upon the principles of the law of evidence here involved. In some cases where the testimony of a prosecutrix and the circumstances seem to require corroboration, it is the right of the jury to discredit the prosecutrix if there is no corroboration. But a rule which precludes the jury from writing the truth in their verdict, if they believe that the prosecutrix has sworn the truth, is an invasion by the court of the prerogative of the jury. As pointed out by Judge Nisbet in the Camp case, offenses of this kind are generally committed in secret. Furthermore, I am of the opinion that a speedy complaint of an alleged rape is just as consistent with the fact that the offense is feigned or false and that the complaint springs from some fancied wrong, aside from an intercourse which may have been consented to, as is the fact that silence, even though this great wrong has been committed, may spring from the natural modesty and timidity of an inexperienced and virtuous woman who may not wish to be scandalized forever by the mere mention of her name in connection with that of her assailant. If the jury can judge in the first instance, they have equal right to pass on the circumstances of silence, as they did in this case, in case the prosecutrix were silent.
*81General knowledge that the sweet flower of her womanhood had been crushed, bruised, and destroyed, even though it was dashed to earth by force, would not enhance the chances of matrimony. The canons of Blackstone and the dicta of Matthew Hale are entirely impotent under a proper construction of the laws of Georgia. The cautions to be given a jury as to the corroboration necessary to support -the testimony of a female who charges she has been raped are altogether inapplicable in Georgia, under the provisions of our dumb act. Civil Code (1910), § 4863. The law evolves with the ages, changes with changing conditions to meet conditions as they arise for solution. I see no more reason why a virtuous female of irreproachable character, who swears that the sanctity of her person was violated against her will and by force which she was powerless to prevent, should not be believed, than that a man who testifies that he was three times fired upon by an assailant in the attempt to murder him, but happened not to be hit, should be required to produce corroborative circumstances before the assailant can be convicted of assault with intent to murder, shooting at another, or any other offense.